 In the Matter of LITCHFIELD MANUFACTURING COMPANYandUNITEDFARM EQUIPMENT AND METAL WORKERS OF AMERICA, C. I. O.In the Matter of LITCHFIELD MANUFACTURING COMPANYandUNITEDFARM EQUIPMENT AND METAL WORKERS OF AMERICA, C. I. O.CasesNos. 18-C-1114 and 18-R-1145,respectively.DecidedAugust 27, 1945DECISIONANDORDEROn June 15, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceedings, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand had interfered with an election conducted by the Board amongthe employees of the respondent for the purpose of determiningrepresentatives for collective bargaining.The Trial Examiner rec-ommended that the respondent cease and desist from its unfair laborpractices and take certain affirmative action to remedy them, as setforth in the copy of the Intermediate Report attached hereto.Hefurther recommended in the Intermediate Report that the Union'sObjections to the election be sustained and that the results of theelection be set aside.Thereafter, the respondent filed exceptions tothe Intermediate Report and a supporting brief.Oral argumentbefore the Board at Washington, D. C., was not requested, and nonewas held.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Intermediate Report, the respond-ent's exceptions and brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following modifications :1.The Trial Examiner found that, by the acts and statements ofmanagement representatives, including statements of Leadman LouisBusse, the respondent interfered with, restrained, and coerced theemployees in the exercise of rights guaranteed in Section 7 of theAct in violation of Section 8 (1) thereof.We agree with the finding63 N. L. R. B., No. 86.545 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Trial Examiner save as his finding is based upon Busse's state-ments, set forth in the Intermediate Report. In view of our agree-ment with the Trial Examiner, as set forth, we find it unnecessaryto determine whether Busse's statements may be attributed to the re-spondent or whether, as the Trial Examiner found, Busse repre-sented the respondent's management in the eyes of the employees.We find that the respondent violated Section 8 (1) of the Act bythe acts and statements of management representatives other thanthose of Busse set forth in the Intermediate Report.2.The Trial Examiner found that the speech of General ManagerEd Jochumsen, delivered to the employees on January 19, 1945, con-stituted an unfair labor practice in violation of Section 8 (1) of theAct, both in itself, independently, and as a component part of thetotality of the respondent's unfair labor practices. In agreement withthe Trial Examiner, we find that the speech, viewed as part of therespondent's entire course of conduct, set forth in the IntermediateReport, constitutes an unfair labor practice.However, we find itunnecessary,to determine whether the speech, standing alone, is vio-lative of the Act.3.In the discussion of events leading to the December 26, 1944,discharges of Robert Smith and Lois Smith, the Trial Examinerstated in his Intermediate Report that, during the month of December1944,General Foreman Grimes was present in a local tavern whenUnion Organizer Ackerson asked employee Robert Smith to assist inpromoting a union party. In rejecting Grimes' denial that he was ina position to overhear this conversation between Smith and Ackerson,the Trial Examiner found that "As a result of Grimes' presence atthe incident, the respondent was appraised (sic) of the Smiths' inter-est in and close association with the Union."We agree with this find-ing of the Trial Examiner, and we further find that Grimes heardthe union organizer ask Smith to assist in promoting a union party.'4.At the time of the hearing herein, employees Robert Smith andLois Smith had jobs, which they had obtained a few days after theirdiscriminatory discharge, in essential industry.The respondent andthe Smiths believed that regulations of the War Manpower Commis-sion prohibiting the hiring of employees in essential industries in theabsence of certificates of availability or referral certificates, pre-cluded reinstatement of the Smiths 2Nevertheless, on January 30,1The Intermediate Report states that this incident took place during the month ofDecember 1944.The iecord indicates that the incident took place during the first week ofDecember 1944, prior to the discharges, and we so find.2war Manpower Commission regulationsread as follows :A new employee, who during the preceding 60-day period was engagedIn an essentialor locally needed activity, may be hired only if such hiring would aid In the effective LITCHFIELD MANUFACTURING COMPANY5471945, a little over a month after their discharge, the respondentoffered jobs to the Smiths, work to begin on February 10.3 Not hear-ing from the Smiths, on February 17, 1945, the respondent sent themseparation notices stating that the Smiths had "quit without goodcause."On receipt of the separation notices, the Smiths replied,stating, among other things, that they had not quit and that theycould not return-to work for the respondent because of War ManpowerCommission regulations.The respondent excepts to the Trial Ex-aminer's recommendation of reinstatement with back pay for theSmiths on the ground that the Smiths failed to accept the respondent'soffer of reinstatement and that, in any event, there should be no awardof back pay for the period subsequent to February 10.It is clear, and we agree with the Trial Examiner's finding, thatthe January 30 offers of jobs to the Smiths were not made in goodfaith since the respondent had no intention of reinstating them.Since the offers were not made in good faith and were not coupledwith an offer of back pay for interim losses, if any, they do not pre-clude an order of reinstatement'- For the same reasons, and partic-ularly, the absence of good faith in making the offers, we shall notabate back pay.The respondent also contends, inferentially, that the War ManpowerCommission regulations constitute a legal impediment to the rehiringof the Smiths and that, therefore, an order of reinstatement, withor without back pay, may not issue.However, the War ManpowerCommission regulations provide that a worker having reinstatementrights under a Board order, must be referred, upon his request, to thejob to which he has such rights.5Moreover, the War Manpower Com-mission has recognized that compliance with a Board reinstatement,order or the reinstatement of a discriminatorily discharged employeepursuant to an informal settlement, does not interfere with War Man-prosecution of the war.Such hiring shall be deemed to aid in the effective prosecutionof the war only if :(1)Such individual is hired for work in an essential or locally needed activity orfor work to which he has been referred by the United States Employment Service, and(2)Such individual presents a statement of availability from his last employmentin an essential or locally needed activity, or is referred by the United States Employ-ment Service of the War Manpower Commission,or is hired with its consent, asherein provided.8Referring to these offers,General Manager Jochumsen testified as follows :Q.And you wrote that letter although you knew that they couldn't come back?A. That's right.Cf.Matter of Continental Box Co.,Inc,19 N. L. R.B. 860.8W. M. C.Field Instruction, No. 502, August 5, 1944.I.Referral and hire of workers with reemployment rights under collective bargain-ing agreements and related requirements.A . . . a worker having reinstatementrights underan order of the National Labor RelationsBoard mustbe referred, uponhis request,to the job to which he has such rights662514-46-vol. 63-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDpower Commission regulations.°Thus, the respondent is now andwas at all times free to reinstate the Smiths; its failure to do so is notexcused by any War Manpower Commission regulation.5. In discussing the effect of the respondent's conduct upon theresults of the election of January 19, 1945, the Trial Examiner notedthat no more than 28 employees voted for the Union in the electionalthough, according to a report of a Board agent, dated November 6,1944, 44 employees had signed applications for membership in theUnion.The membership applications were not submitted in evidenceat the hearing on the Objections to the election; and, in accordancewith Board practice, they were not subject to examination by therespondent at the hearing in the representationcase.We are of theopinion that the membership applications do not constitute competentevidence in support of the Objections; and, accordingly, we do notrely upon the applications in arriving at our determination to sustainthe Objections and to set aside the election.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Litchfield ManufacturingCompany, Waterloo, Iowa, and its officers, agents, successors, andassigns, shall :1.Cease and desist from(a)Discouraging membership in United Farm Equipment andMetal Workers of America, C. I. 0., or any other labor organizationof its employees, by discharging,, laying off, or refusing to reinstate'or reemploy any of its employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or any termor condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist United Farm Equipmentand Metal Workers of America, C. I. 0., or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities, for the purpose ofI In a letter to the Board,dated June1, 1943 (Manpower Reports, B. N. A., 30; 12C),the General Counsel tothe war ManpowerCommission stated :... The reinstatementof any employeepursuantto the authorityof the NationalLabor Relations Act wouldnot be restricted by Regulation No. 4, since such reinstate-ment would not be considered the "hiring of a new employee" as such terms were usedby the warManpower Commission.This follows whether there has been a court order,a Board order,or an informal settlement providing for the reinstatement of workerswho have been discriminatorily discharged,since in any of these cases the individualremainsan "employee"under the terms of the National Labor Relations Act. LITCHFIELD MANUFACTURING COMPANY549collective bargaining or other mutual aid or protection,as guaran-teed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Robert Smith and Lois Smith immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges;(b)Make whole said Robert Smith and Lois Smith for any lossof pay that they may have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sumof money equal to the amount that he normally would have earnedas wages from the date of the respondent's discriminationagainsthim to the date of the respondent's offer of reinstatement,less hisnet earnings during such period;(c)Post at its Waterloo, Iowa, plant, copies of the notice attachedto the Intermediate Report herein, marked Appendix A.7Copies Ofsaid notice, to be furnished by the Regional Director for the Eight-eenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;(d)Notify the Regional Director for the Eighteenth Region(Minneapolis, Minnesota) in writing, within ten (10) days from thedate of this Order, what steps the respondent has taken to complyherewith; andIT IS HEREBY FURTHERORDEREDthat the election of January 19,1945, in Case No. 18-R-1145, and the results thereof, be, and theyhereby are, vacated and set aside.8MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Stanley D. Kane,for the Board.Swisher, Cohrt and Swisher, by Messrs. B. F. SwisherandL. J. Cohrt,ofWaterloo, Iowa, for the respondent.Mr. B. C. Ackerson,of Waterloo, Iowa, for the Union.7Said notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words"The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order."8When the Regional Director of the Eighteenth Region advises us that the time is appro-priate, we shall direct that a new election be held. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEPursuant to a Decision and Direction of Election of the National Labor Rela-tions Board, herein called the Board, dated December 28, 1944,' the RegionalDirector for the Eighteenth Region (Minneapolis, Minnesota), on January 19,1945, conducted an election by secret ballot of the employees of Litchfield Manu-facturing Company, Waterloo, Iowa, herein called the respondent, in the ap-propriate unit" to determine whether or not they desired to be represented byUnited Farm Equipment and Metal Workers of America, C. I. 0., herein calledthe Union, for the purposes of collective bargaining.The Union lost the election46 to 28.s On January 23, the Union filed Objections to Conduct of Election andon January 29, an Amendment thereto. On February 17, the Regional Directorissued and served upon the parties his Report on Objections recommending thatthe Board direct a hearing thereon.On January 29, 1945, the Union filed a charge alleging that the respondent hadengaged in and was engaging in unfair labor practices, within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act'On February 26, 1945, the Board, finding that the Union's objections raisedsubstantial and material issues with respect to the conduct of the election, issuedand served upon the parties its Order Directing Hearing on Objections to Electionand Consolidating Cases by which it ordered a hearing in Case No. 18-R-1145 andconsolidated that case with Case No. 18-C-1114.Upon the charge in the lattercase, the Board, by its Regional Director, on March 9, 1945, issued its complaintagainst the respondent alleging that the respondent had engaged in and wasengaging in unfair labor practices, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act. Copies of the complaint accompanied bynotice of hearing, were duly served upon the respondent and the Union'With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) on December 26, 1944, discharged and thereafter refusedto reinstate and to makebona fideoffers of reinstatement to Robert Smith andLois Smith, because of their union membership and activities ; (2) since October 1,1944, had advised, urged, and warned its employees against membership in oractivities on behalf of the Union and to vote against it at the election of January 19,1945; threatened them that in the event the Union won the election the respondentmight cease operation, reduce their hours and compensation, and lose contracts,machinery, and raw materials, all to their detriment ; questioned them respecting'Case No. 18-R-1145; 59 N. L R B 1270.z "..all production and maintenance employees of the Company, including watchmenand regular part-time employees, but excluding office and factory clerical employees, execu-tives, foremen and all other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action ..."8The tally of ballots served by the Regional Director upon representatives of the partiesat the conclusion of the balloting, was as follows :Approximate number of eligible voters------------------------------------- 89Void ballots----------------------------------------------------------- NoneVotes cast for United Farm Equipment and Metal Workers of America, C. I O---28Votes cast against participating labor organization-------------------------46Valid votes counted-----------------------------------------------------74Challenged ballots-------------------------------------------------------5Valid votes counted plus challenged ballots---------------------------------794Docketed as Case No. 18-C-11146An amended complaint dated March 13, 1945, was thereafter, on the date thereof, dulyserved upon the parties. It corrected the date of the election to "January 19, 1945." LITCHFIELD MANUFACTURING COMPANY-551their union affiliations and activities ; prevented the distribution of union litera-ture, and by various other means, including statements derogatory of the Union,attempted to and did dissuade its employees from engaging in union activities ;and (3) by such acts and statements interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.On March 22, 1945, the respondent filed an answer admitting certain allegationsof the complaint with respect to the nature of its business but denying thecommission of any unfair labor practices.Pursuant to notice, a hearing was held at Waterloo, Iowa, on March 29 and 30,1945, before the undersigned Josef L. Hektoen, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board and the respondent were repre-sented by counsel and the Union appeared by its representative ; all participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses and to introduce evidence bearing on the issues was afforded all parties.At the close of the hearing, the motion of counsel for the Board to conform thepleadings to the proof in formal matters was allowed and he argued orally beforethe undersigned.Counsel for the respondent thereafter filed a brief with him.Upon the entire record in the case, and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF THERI-SPONDENTThe respondent, Litchfield Manufacturing Company, is an Iowa corporationmaintaining its office and place of business in Waterloo, Iowa, where it is engagedin the manufacture and sale of farm implements.Raw materials used by it areprincipally steel, lumber, and castings.During the period May to October 1944, itbought materials having a value of $286,674.15, 36 percent thereof from pointsoutside the State of Iowa.During the same period it sold finished productshaving a value of $93,737.36, 56 percent thereof being shipped by it to points outsidethe State of Iowa.The respondent admits that it is engaged in commerce, within the meaning ofthe Act.H. THE ORGANIZATION INVOLVEDUnited Farm Equipment and Metal Workers of America, C. I. 0., is a labororganization admitting employees of the respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1.The Union begins organizationalactivity ;opposition by the respondentThe Unionbegan its organizational efforts at the respondent's plant in October1944.Its proponents thereafter distributed leaflets outside the plant and solicitedemployees for membership.During the time material herein,the respondentemployed about 90 production and maintenance employees and operated on a 52hour week.EmployeeIrving Genrich testified that on October 5,Superintendent Earl Mayertold him he was surprised that after Genrich's experiences with another labororganization elsewhere,he should now be in favor of the Union,and informedhim that if the Union organized the plant the work-week would be- reduced to 40hours.Mayer admitted speaking to Genrich in this fashion but denied mention- 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDing areduction in hours to 40 per week.Genrich further testified without denial,and the undersigned finds, that Mayer told him that 3 to 6 months would elapsebefore the Union could organize the plant, at the end of which time many personswould be seeking employment.The undersigned was most favorably impressedby Genrich as a witness.As is hereinafter found, the respondent's anti-unioncampaign was in large measure based upon a threatened reduction in the em-ployees' hours of work should the Union succeed in organizing the plant.Theundersigned is therefore persuaded, and finds, that Mayer spoke to Genrich as thelatter testified.Employee Henry Acers credibly testified that about October 15, George Grimes,then general foreman of the plant," asked him whether he desired the Union inthe plant.Acers was non-committal.Grimes then stated that it was "dumbbastards like you that will go ahead and put the union in out there," adding thatin that eventuality, "suckers like you" would have their hours reduced from 52to 40 per week.Acers further testified that 2 or 3 days later he asked Grimes toclarify his statements and that Grimes told him he was opposed to the Union.Grimes categorically denied Acers' testimony and testified that he had never talkedto him except "as an employee in line of work." The undersigned found Grimesnervous on the witness-stand, particularly when articulating his numerous denialsof anti-union statements attributed to him by Acers and other employees whosetestimony is hereinafter set forth.As is foundinfra,he later told a union rep-resentative that he had made numerous anti-union statements prior to the election.Upon the entire record, the undersigned finds that Grimes spoke to Acers astestified by the latter.Employee Marie Kann credibly testified that on about the same date, October 15,Grimes told her that if the Union organized the plant, its hours of work wouldbe reduced to 40.Grimes denied the conversation.The undersigned creditsKann.2.The petition ; continuing interferenceThe Union filed its petition for certification of representatives on October 20,1944.On November 10, the Regional Director issued a Notice of Hearing thereonfor November 29, and on that day a Trial Examiner conducted a hearing in CaseNo. 18-1t-1145 in Waterloo.Employee Arthur Hamm testified that thereafter, during December, Grimesinquired of him as to how the Union was progressing; Hamm answered thathe did not know ; Grimes informed him that he was sure that if the Union suc-ceeded in organizing the employees, the plant would go to a 40 hour week andthat if the Union won the election, the employees would be forced to leave theplant when their particular work was completed rather than being shifted toanother task in the plant, as was then the practice. Grimes admitted speakingtoHamm at the time in question, but testified that he had merely told him touse his own judgment respecting the Union.Hamm is shown by the record tohave been one of the more active union members in the plant, having procureda number of membership applications and acted as an observer at the election.Grimes testified that he did not know which of the employees were active onbehalf of the Union.As is hereafter found, the respondent had full knowledgethat Hamm was a leading union proponent at this time, and later stated in writ-ing to the employees that it was informed respecting those of their number who6He was in charge of maintenance at the time of the hearing. LITCHFIELD MANUFACTURING COMPANY553had procured union membership applications.The undersigned credits Hamm'stestimony."`Hamm further testified that during last December or early January 1945, I. L.Myers, then head of the corn-picker department in the plant and at the time ofthe hearing general foreman under Superintendent Mayer, told him in the pres-ence of Supervisor Otto Mrotzek 0 that if the Union won the election the plantwould reduce the work-week to 40 hours or close down completely,that Hammwas foolish to join the Union because he might otherwise get a better positionat the plant,and that the respondent knew that he was a leader in the Union.Hamm also testified that since about thetime the Union began its activities, Myershad been in the habit of frequently inquiring of him as to its progress.The under-signed found Myers, who was quite obviously desirous of assisting the re-spondent in any way open to him, to have been an unconvincing witness.Hedenied the conversation attributed to him by Hamm and testified that the latterhad volunteered the fact of his union sympathies to him.Mrotzek was not ques-tioned regarding the incident.Myers also testified that numerous employeeshad from time to time, prior to the election,asked him concerning the advis-ability of joining the Union and inquired of him respecting the rumored reduc-tion of the work-week to 40 hours,that he had in each case replied that theunion question was one for the employees themselves to solve and that he hadheard nothing"official" about the reduction in hours.On cross-examination bycounsel for the Board,Myers was unable to name a single employee to whom hehad thus spoken°but definitely recalled that employees Hamm, Genrich, Robertand Lois Smith,Acers, John Ivens, and Elva Baker,all of whom testified thatMyers had made anti-union statements to them, had not requested his adviceand that he had not so informed either or any of them.The undersigned creditsHamm's version of the conversations and finds that Myers spoke to him substan-tially as he testified.Robert and Lois Smith, whose discharges are considered,infra,testified thatduring December,Myers, who was then their foreman, told them while theywere at work in the plant that if the Union were successful the respondent wouldreduce the hours of work,that it would be "bad" for the employees, and thatthere would be no further continuity of work for them. Lois Smith also testifiedthat Myers,both before and after this incident,". . .always was saying it wouldbe bad for us if the union got in."Myers denied the conversations,stating thathe had not spoken to Lois Smith about the Union 30 He has been found to havebeen a witness of doubtful credibility.The undersigned found the Smiths,in-genuous witnesses worthy of belief.He credits their testimony.The Smiths left the plant on December 26, 1944, under circumstances describedbelow.°Union RepresentativeB. C. Ackersontestified that about a month before the instanthearing,at about the time Grimes was transferred by the respondent from the position ofgeneral foreman to his new task in charge of maintenance at the plant,the latter told himthat prior to the election he had warned certain employees that if the Union were success-ful, the hours of work in the plant would be cut from 52 to 40 and that he was nowapprehensive of his own positionwith therespondentGrimes denied the remarks attrib-uted to him but admitted talking to Ackerson and informing him of his changed task atthe plant.Grimes has been found to have been a witness of dubious credibility.Theundersigned accepts Ackerson's testimony.°Mrotzek's supervisory status is hereinafter discussed.°He testified :A. No, Icouldn'tname a half dozen people who worked for me last year, because Iwasn't interested in names.10 "Not to my knowledge,no" and "No, I wouldn'thave any jurisdiction over that;anyway, I didn't have enough authority." 554DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Pre-electionanti-unionactivityEmployee Acers testified that in January 1945, shortly before the election,Myers told him that he was "in line" for a week's vacation and that the respond-ent would "stand by" him provided "you stick in there and keep pulling with usand we'll see that this union don't get in here" Former employee Elva Bakertestified that at about the same time, Myers told her, "You know if the union goesin we'll be cut to 40 hours and there will be no work, not much work. That willcut your overtime.There won't be much money made." Employee John Ivenstestified that at about the same time, Myers called him to his office, asked howlong he had been employed by the respondent and when Ivens informed him,stated that he would be eligible for a vacation with pay the following June, andclosed the interview by informing Ivens that if the Union came into the plantitwould reduce its hours to 40 per week or close down entirely. Employee Gen-rich testified that on January 18, the day preceding the election, Myers askedhim what he thought the result would be, Genrich replied that he was dubiousof the Union's success, Myers thereupon stated that he hoped the Union wouldnot be successful since if it were, the respondent would lose an important contractfor the manufacture of corn-pickersMyers categorically denied these conversa-tions.The similarity of Myers' statements, their timing, and all of the surround-ing circumstances, together with Myers'. discredited status as a witness, lead theundersigned to reject his denials. It is found that he spoke to Acers, Baker,Ivens, and Genrich substantially as they testified.Early in January, certain photographs were taken in the plant by or on behalfof another concern.Baker testified that Myers informed her and other employeesthat "they were there to look the Company over and to take over if the unionwent in."Myers denied the conversation.The undersigned accepts Baker's testi-mony.Manager Jochumsen testified that two sets of photographs were taken :the first, about Christmas time, for purposes of his report to the respondent'sparent company ; and the second, early in January, of a corn-nicker manufacturedby the respondent for another concern. It is found that regardless of the truepurpose of the photographs, Myers used the occasion of taking the second set tointimidate the employees with respect to the Union, the obvious implication of hisrdmarks being that the taking over of the plant by another concern in consequenceof the Union's success at the election, would result in employee hardship.Employee Kann credibly testified that just prior to the election in January,Leadman Louis Busse 13 told her not to vote for the Union and that if it "got in"there might be no work for the employees. Busse denied the conversation buttestified that shortly before the election, Kann asked if he were going to vote forthe Union, that he answered in the negative, told her she would have to makeup her own mind about the matter, and that he had spoken of the Union to no"IBusse was a lead or set-tip manand worked in the machineshop under SuperintendentMayer.Heset up the work and inspectedits progress and finishedaccuracyfor some 6to 15 employees.Except inemergencies,when he "may run a fewpieces now and then,"Busse himself didno workon the machines.At the representationcase hearing,ManagerEd Jochumsentestified that Busseexercisedno supervisory powers in that he didnot haveauthority to make effectiverecommendationsrespecting hiringand firing,increases in pay,or transfersof employees.In the instant hearing, however, Jochumsenidentified Busse asone of the "six orseven leadmen next inline of authority under General Foreman Grimes."Employee Hamm testifiedthat Bussewas a leadnian orstraw bossand gave directions inhis department.Employee Kann testifiedthat Busse was "foreman in the machine shop."Busse's nameappeared on the list of those eligible to vote at the election,but his vote waschallenged by the Union.Under all of thecircumstancesrevealedin the record,the under-signed isof the opinion that Busserepresented the respondent's management in the eyesof the employees.SeeInternational Associationof Machinists v. N. L. R. B.,311U. S. 72. LITCHFIELD MANUFACTURING COMPANY555other person in the plant at any time. In view of all of the surrounding circum-stances, the undersigned considers Busse's testimony inherently incredible.Hefinds that the event transpired as related by Kann: 24.Election dayEmployee Acers credibly testified that on January 19, Inspector Otto Mrotzek'$told him that he had attended a union meeting the night before to gain informa-tion and had made a "silly"speech there,and adjured Acers "to get out thereand vote `No'today."Mrotzek denied the conversation and testified that hehad never spoken of the Union to Acers.Mrotzek did not favorably impress theundersigned as a witness.He credits Acers' testimony.Employee Ivens credibly testified that on the same day, before the election,Mrotzek told him to vote against the Union and said that if it were successful,Ivens would be discharged but that if it lost at the polls,he would receive a raisein pay. Shortly after the election a general pay raise was instituted in theplant, Ivens receiving an increase of 5 cents per hour.He testified that Mrotzektold hilp at the time that he was receiving it because the Union"didn't get in."Mrotzek, although he admitted speaking to Myers respecting an increase in payfor Ivens, denied the statements attributed to him-by the latter and volunteeredthat he had thought that Ivens being a minor, could not be a member of theUnion.The undersigned credits Ivens' testimony.At about noon of January 19, the day of the election,Ed Jochumsen,generalmanager of the respondent,on company time assembled all the employees in theplant and read the following document to them, a copy thereof being handed toeach as he left the meeting:JANUARY18, 1945.To our employees:The purpose of this meeting is to let you men and women know just howwe stand in regard to the election today.'aThe complaint alleged and the Board sought to establish that the respondent unfairlyprevented the Union from distributing its literature at the plant parking lot.Because hisultimate conclusions in the case would not be altered by any finding made in connectionwith this allegation, the undersigned does not deem it necessary to resolve the conflictingevidence respecting it.The Board also sought to show interference by the respondent through permitting theentry of busses into the plant premises.The evidence discloses that during the fall of1944, a local bus company suggested, and the respondent accepted, a special "tripper"service from the plant entrance at the rush hour when the employees left the plant in theafternoon.Although the arrangement doubtless resulted in complicating the Union'spassing out literature to the employees as they emerged from the plant, the record failsto sustain the Board's position that the respondent thereby interfered illegally with theUnion.Employee Mrs. Ed Swehla testified that one Thomas Neeson, whom she described as asupervisory employee,made certain anti-union remarks to her in December 1944. Therecord reveals that Neeson was In charge of mixing paint at the time of the incident com-plained of and a laborer at the time of the hearing. From the relevant evidence, theundersigned concludes and finds that Neeson was not a supervisory employee for whoseutterances the respondent was responsible and makes no finding of unfair labor practicesbased upon the incident.11 Jochumsen identified Mrotzek as inspector in the cornpicker department under Myers.He inspected the work of 15 or 20 employees,and according to employee Hamm, gavedirections in his department.Acers testified that he had "always thought [Mrotzek] tobe my foreman."As is hereinafter found, Mrotzek sent Robert and Lois Smith to Super.intendent Mayor to be "reassigned" on the occasion of their leaving the plant, and afterthe election, intervened with Myers in the matter of a raise in pay for employee Ivens.Mrotzekvotedat the election without challengeAs in the case of Busse, however, theundersigned considers it clear, and finds, that Mrotzek, in the opinion of the employees,poke for the respondent and that his statements and acts are therefore attributable to it. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst of all,I would like to make it clear that all our employees have aperfect right to join or vote for any Union they want,and we in no way willdiscriminate against you for so doing.The thing I would like to discuss with you is some of the promises theUnion organizers have made to you.WORKING CONDITIONS :I think everyone of you who were here one year ago will agree that wehave improved the working conditions,and spent more money in proportion-to our sales for this purpose,than any other plant in this district.WAGES :Every person in this room is being paid according to the rates set by theWar Labor Board for this plant,and they are in line and even higher in somecases than other plants in this district.I think a good incentive systemis very desirable and considerable thought has already been given,and willbe given to this subject.REPRESENTATION:0This is a question of whether you want an outsider to represent you oryou want to do it yourself.My door has always been open for any em-ployees who had a grievance of any kind,and our past record of labor rela-tions indicates that we have exerted our utmost to be fair with you andwant to continue in this manner.SENIORITY RIGHTS:In many cases this is a fine thing but to some of you this could be verybad.It might be possible that even if you were the best assembler,let's say,in this plant,that we would have to lay you off and keep someone only halfas good as you are.EQUAL PAY FOR WOMEN:We agree with this theory, but would add "Equal pay for women who doa man's work"and then be sure you compare yourself with a man who isdoing a man'swork.This is a touchy question but I am sure individualadjustments will be more satisfactory than an overall policy.In today's election there are just two things to choose between-No Unionor the CIO.Please do not write anything else on your ballot or your votemay be disqualified.The National Labor Relations Board in Washington reported to us thatthe Union presented 44 signed application cards for membership in theUnion out of 90 employees.We knew who the men and women were thatwere active in signing up these 44 employees on Company time against Com-pany rules of solicitation and not one of them has been reprimanded by us.We want a true picture as to whether you want a Union or not, and I askyou as a personal favor to vote today,regardless of how you vote, so we willbe sure just what you,our employees really want.LITCHFIFI,DMFG. CO.Waterloo, Iowa.The record discloses no published rules of the respondent against solicitation.Jochumsen testified that the respondent did not"allow any solicitation around theplant except for Red Cross,Community Chest funds,and those kinds of things",but that the employees had been informed of such rule"Just in a general way." LITCHFIELDMANUFACTURING COMPANY557The polls were open on election day from 3: 45 to 5 p. m 14 Union Representa-tive Ackerson drove to Robert Smith's home and brought him to the plant atabout 4: 40 p.in.Smith proceeded to the plant clock-house, the only means ofingress to the premises,and as he approached the door thereof,itwas openedpartially by Superintendent Mayer.Smith asked Mayer if he could vote. Ac-cording to Smith, Mayer answered,"No, you can't vote."Mayer testified that hetold Smith,"I don't know."Mayer thereupon shut and locked the door and Smithleft.Because of the Union's effort in getting Smith to the polling-place,and hisown effort to vote,it seemshighly unlikely to the undersigned that he would haveleft the premises upon Mayer's informing him that he did not know whether ornot he could.Furthermore,the circumstances surrounding Mayer's presence inthe clock-house and the fact that the only means of entry into the plant was lockedwhile the polls were still open, viewed in the light of the unfair labor practicesheretofore found,are so highly suspicious to the undersigned that upon the entirerecord, he finds that Mayer spoke to Smith as the latter testified and preventedhim from exercising his right to vote in the election.18The undersigned finds that by the anti-union acts and statements of Mayer,Grimes, Myers, Busse, and Mrotzek related above, and by the speech of Jochumsenand its distribution in printed form, informing the employees that the respondenthad knowledge of the identity of those of them who had been active in, obtainingunion membership applications from among their colleagues"against Companyrules of solicitation"and urging them to reject the Union to the end that the re-spondent might continue to deal with them on an individual basis, and by theirtotality,the respondent has interfered with,restrained,and coerced its employeesin the exercise of the rights guaranteed in Section7 of the Act.B. The discriminatory dischargesThe Smiths were employed by the respondent in the late summer of 1944, andwhen discharged,were working in the corn-picker assembly under Foreman Myers.On December 26, 1944, Inspector Mrotzek sent them to Superintendent Mayerto be "reassigned."Mayer informed them that the respondent'scorn-pickerassembly was completed and that since the work on trailerswhich therespondentthereafter planned to manufacture required less employees,they would be laid off.He also informed them that they could return to work in 3 months if they sodesired.They thereupon left the plant.Lois Smith procured work elsewhere onDecember 28 and Robert on December 30, both through the United States Employ-ment Service.On January 29, 1945, the Union filed its charge of unfair labor practices in CaseNo. 18-C-111418 and on the same day the Regional Director notified the respond-ent by letter of this fact.The respondent received such notification on January30, between 9:15 and 9:30 a. nI Later, on the same day, Jochumsen wrote theSmiths stating that the respondent would shortly begin work on assemblingcorn-pickers and requested them to report for work at the plant on February 10.They did not reply and did not report. On February 19, they received noticesof separation, dated February 17, from the respondent stating that they had"quit without good cause."On the same day they wrote Jocbumsen protesting14Originally scheduled for from 4.15 to 5,the polling time was advanced by agreementso as to enable the employees to vote without interfering with their leaving the plant at4 :30, their regular Friday quitting time11As related above, the Union lost the election by 46 votes to 28.19 Alleging,among other things, that the Smiths had been discriminatorily discharged onDecember 26, 1944. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they had not quit, stated that they were "frozen" in their new jobs, andasked for information and possible back pay.On February 23, Jochumsenreplied stating that the respondent had laid them off on December 26, that Mayerhad stated that they might return when work on the corn-pickers resumed, thatthe respondent had notified them to return, that they-had not done so for 7 daysat the end of which the respondent was entitled to and did remove them from itspay roll, and that the U. S. E. S office had informed the respondent that becausethey were "frozen" neither of them could return to work for the respondent.Lois Smith joined the Union early in its activities at the plant and subsequentlyobtained 5 or 6 applications for membership from among the employees. Robertjoined the Union in October 1944, and thereafter attended several of its meetingsand distributed a number of membership applications to employees.The respondent's answer and brief state that Mayer offered the Smiths otherwork in the plant on December 26, and that they refused it.Mayer himselftestified, however, that he could not remember having done so ; the Smiths posi-tively testified that he did not.The undersigned finds that the respondent didnot offer them work elsewhere on December 26.The record reveals that only three persons, including the 2 Smiths, were laidoff in the corn-picker department on December 26," while some 30 to 40 othersin that department were thereafter absorbed elsewhere in the plant.The Smithshad done types of work in the plant other than that they were performing whendeprived of their jobs.At all times material herein the respondent was in needof employees and had standing orders with the U. S. E. S. for suitable workers.The respondent had never criticized the Smiths' work. It is thus clear, and theundersigned finds, that the respondent singled them out from the other em-ployees in their department and applied discriminatory treatment to them bynot giving them work elsewhere.The respondent was well aware of the union membership and activities ofboth the Smiths.Thus the record reveals that during December General Fore-man Grimes was present in a local tavern or restaurant when Organizer Acker-son asked Robert Smith to assist in promoting a union party. Lois, who wasalso present, testified that Grimes was only 3 or 4 feet away when Ackersondid so.Ackerson and Robert Smith corroborated her testimony. Grimesadmitted seeing the group but denied that he was in a position to over-hear the conversation.The undesigned rejects his denial and finds that as aresult of Grimes' presence at the incident, the respondent was appraised ofthe Smiths' interest in and close association with the Union.On January 19,the day of the election, Ackerson, Charles Hobble, union representative, employeeHamm, Board Field Examiner Julius Draznin, Manager Jochumsen and Lead-man George Foster met in the plant to determine employee eligibility to vote.18Asked why the Smiths were omitted from the list of those eligible prepared byhim, Jochumsen, according to Ackerson and Hobble, first stated that they hadbeen discharged and were therefore ineligible,but upon investigation of hisrecords announced that they were classified as being laid off and that he hadexcluded'them on the basis of information from the U.S.E. S. office to thethe effect that they could not return to work for the respondent because they17The third,Arthur Murray, a unionmember, was not alleged by the complaint to havebeen discriminated against.18 In accordance with the Board'sDecision and Direction,the notice of election statedthat those in the appropriate unit "who were employed during the pay-roll period endingDecember21, 1944,including watchmen and regular part-time employees who did not workduring said pay-roll period becausetheywere ill or on vacation or temporarily laid off ..."were eligible to vote, but that those"who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election"were not. LITCHFIELD MANUFACTURING COMPANY559had been "frozen" in their new jobs.Draznin stated that he would rule ontheir eligibility if they appeared at the polls. Jochumsen denied having statedthat they were discharged.'sThe undersigned credits Ackerson and Robbie. Inthe face of the clear mandate contained in the Board's Decision and Directionof Election, the undersigned considers it manifest that Jochumsen's efforts toprevent their voting must be attributed to his knowledge of their union sym-pathies and his purpose to deprive the Union of their unquestionably favorablevotes.He so finds.Mayor's barring of Robert from the polling place laterin the day is found to have been similarly motivated.The facts revealed by the evidence as a whole, including the known unionsympathies and activities of the Smiths, their "lay-offs" on December 26 in theface of stringent manpower need by the respondent and their satisfactory workand ability to perform work elsewhere in the plant, Jochumsen's excluding themfrom the list of those eligible to vote at the election, Mayer's barring RobertSmith from the polls,.the respondent's immediate recalling them to work whennotified of their being the subject of unfair labor charges by the Union andsubsequently formally severing them from the respondent's pay roll, and itsunrelenting campaign against the Union both before and after the election, com-bine to convince the undersigned that the Smiths were in fact discharged onDecember 26, their purported lay-offs having been merely a device for the pur-pose of concealing the respondent's real reason for causing them to leave theplant, and that its subsequent formal offer to them of reinstatement with theknowledge that according to the U. S. E. S., they could not accept it, was notmade in good faith but was motivated by the pending charge of the Unionand constituted a part of the respondent's plan of action, thereafter promptlycarried through, to permanently rid itself of the Smiths on account of theirunion membership and activity.The undersigned finds that the respondent has discriminated against Robertand Lois Smith in regard to the hire and tenure of their employment, therebydiscouraging membership in the Union, and has thereby, and by the anti-unionactivities of Jochumsen and Mayer, related above, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.IV, THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent set forth in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in and is engagingin certain unfair labor practices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the respondent has discriminated in regard to the hireand tenure of Robert and Lois Smith because of their union membership andactivities.Itwill therefore be recommended that the respondent offer themimmediate and full reinstatement to their former or substantially equivalent"Hamm was not questioned respecting the matter and neither Draznin nor Fosterappeared as a witness. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDpositions without prejudice to their seniority and other rights and privileges.It will be further recommended that the respondent make them whole for anyloss of pay they may have suffered by reason of the respondent's discriminationagainst them by payment to each of them of a sum of money equal to the amounteach would normally have earned as wages from the date of such discriminationto the date of, the respondent's offer of reinstatement,less the net earnings 21 ofeach during said period.The objections to the electionViewing the activity of the respondent during the entire period covered bythe complaint,it is clear that, acting through the supervisors named above, therespondent engaged in a deliberate,systematic,and unrelenting campaign tofrustrate the organizational efforts of its employees.Itwas marked by ques-tioning them as to their union membership and activities,threats of their lossof jobs and pay if the Union succeeded in organizing the plant,warnings tocease their union membership and activities on pain of retributive action by therespondent,the discharges of two union protagonists in the plant 3 weeks beforethe election,and by a particularly telling attack upon the Union just prior to theelection by which the respondent made doubly clear to them its enmity to theirefforts toward self-organization,the whole climaxed by depriving a well-knownunion proponent of his vote.In a small plant of 90 employees,the extraordinarily blunt and energetic anti-union campaign waged by not less than 6 supervisory employees,including therespondent's summary action in ridding the plant of two of the more active unionemployees,must in a realistic appraisal of its inevitable result, be found to havedeprived the employees of their right to freely select a bargaining representativeof their own choosing at the election 21 The undersigned will therefore recommendthat the objections of the Union to the election be sustained in conformity tothe findings herein made,and that the results of the election of January 19, 1945,be set aside.Upon the basis of the foregoing findings of fact and upon the entire record isthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Farm Equipment and Metal Workers of America, C.I.0., is a labororganization,within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RobertSmith and Lois Smith,thereby discouraging membership in the Union,the re-spondent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8(3) of the Act.3 By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the respondent has engaged inand is engaging in unfair labor practices,within the meaning of Section 8 (1) ofthe Act.20 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his-unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company.8 N LR B 440.Monies received for work performed uponFederal,State, county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporation v. NL. R. B , 311 U S. 721 It is noteworthy that although the Board reported applications for membership by 44employees whose names appeared on the respondent's pay roll of October 19, 1944, 3months later,on January 19, only 28 employees voted for the Union. LITCHFIELD MANUFACTURING COMPANY5614.The aforesaid unfair labor practices are unfair labor practices, within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Litchfield Manufacturing Com-pany,Waterloo, Iowa, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Farm Equipment and Metal Workersof America, C. I. 0., or any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment, or any term orcondition thereof ;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist United Farm Equipment and Metal Workers of America, C. I. 0.,or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to Robert Smith and Lois Smith immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority and other rights and privileges ;(b)Make whole said Robert Smith and Lois Smith for any loss of pay theymay have suffered by reason of the respondent's discrimination against them,in the manner set forth in the section entitled "The remedy," above ;(c)Post at its Waterloo, Iowa, plant, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Eighteenth Region, shall, after being duly signed by the re-spondent's representative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insure thatsaid notices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Eighteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of the Intermediate Report the respondent notifies said Re-gional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respond-ent to take the action aforesaid.It is further recommended that the objections of United Farm Equipment andMetal Workers of America, C. I. 0., to the election of January 19, 1945, be, inconformity with the findings made herein, sustained, and that the results ofsaid election be set aside.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may, within fifteen (15) days from the date 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the entry of the order transferring the case to the Board,pursuant to Section32 of Article II of said Rules and Regulations,filewith the Board,RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding(including rulings upon all motions or objec-tions)as he relies upon,together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of exceptionsand/or brief,the party or counsel for the Board filing the same shall serve acopy thereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board request therefor must be made inwriting to the Board within ten(10) days from the date of the order trans-ferring the case to the Board.'JosEr L. HERTozN,Trial Examiner.Dated June 15, 1945.NLRB 577(9-1-44)"APPENDIX A"NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that :We will not in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist United Farm Equipment and MetalWorkers ofAmerica,C I. 0. or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Robert SmithLois SmithAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labor organi-zation.LITCHFiELW MANurACTURINO COMPANY(Employer)By -------------------------------------(Representative)(Title)Dated------------------------NoTE: Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.